Citation Nr: 0719943	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating, greater than 40 percent, 
for chronic lumbosacral pain, status-post laminectomy.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The Board points out that, in this appeal, the veteran 
initially was represented by private attorney Richard A. 
LaPointe.  After VA received notice that Mr. LaPointe is 
retiring from the practice of law, in an April 2007 letter, 
the Board notified the veteran of such, and requested that he 
advise whether he wanted to represent himself, or whether he 
wanted to appoint a veterans service organization, private 
attorney, or agent to represent him.  Later in April 2007, 
the veteran advised that he wanted to represent himself.  The 
Board recognizes this change in representation.

As a preliminary matter, the Board notes the veteran 
initiated an appeal of a May 2000 rating decision denying 
increased ratings for lumbar spine and cervical spine 
conditions as well as denying total disability based on 
individual unemployability (TDIU).  The RO issued a Statement 
of the Case (SOC) on October 2, 2001.  The veteran had until 
December 2, 2001 to perfect his appeal.  38 U.S.C.A. § 7105 
(2002 and Supp. 2006); 38 C.F.R. 20.202 (2006).  The veteran 
submitted a substantive appeal, but not until December 28, 
2001.  His substantive appeal being untimely, the Board finds 
the May 2000 rating decision to be final and those issues 
are, therefore, not currently before the Board here. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The SOC relating to this claim was issued in March 2005.  
Thereafter, additional, non-duplicative evidence was 
received, to include VA outpatient treatment records from 
March 2005 to November 2005, indicating continuing treatment 
for chronic low back pain.  These records are relevant to the 
veteran's claim.  

Additionally, the veteran underwent a VA examination in July 
2004 for, among other things, his lumbosacral spine.  
Although the examination was completed prior to the March 
2005 SOC, the results are not discussed in the SOC and the VA 


examination is not listed in the itemization of evidence.  It 
is unclear whether the VA examination was considered at all 
in rendering the SOC.  The July 2004 VA examination is also 
highly relevant to his claim.

The veteran did not waive local jurisdictional review 
regarding any additional evidence submitted.  If a SOC or 
supplemental SOC (SSOC) is prepared before the receipt of 
further evidence, a SSOC must be issued to the veteran, as 
provided in 38 C.F.R. § 19.31, unless the additional evidence 
is duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).   In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issue on 
appeal because it shows current objective findings.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
SSOC.

The RO rated the veteran's disability under Diagnostic Code 
5293 (intervertebral disc syndrome).  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating disabilities of the lumbar 
spine.  Effective September 23, 2002, and September 26, 2003, 
VA revised the criteria for evaluating intervertebral disc 
syndrome and general diseases and injuries of the spine.  68 
Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Effective from September 26, 2003, 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, among other things, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id. at Note (1).

Although the veteran was notified of these changes,  the RO 
did not consider whether the veteran was entitled to a 
separate rating for neurological manifestations, to include 
radiculopathy.  Neurological manifestations are noted in the 
July 2004 


VA examination as well as in the VA outpatient treatment 
records.  The RO should readjudicate the claim specifically 
considering whether a separate rating for neurological 
manifestations is warranted given the medical evidence. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  

Here, the last VA examination was conducted in July 2004, 
nearly 3 years ago.  Since that time, the veteran has had 
continuing treatment for chronic low back pain and 
neurological manifestations.  In light of the other 
development required, a new VA examination is indicated.

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from November 2005 to 
the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for back treatment from the VA Medical 
Center in St. Louis, Missouri from 
November 2005 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above is complete, schedule 
the veteran for orthopedic and neurological 
examinations for his low back condition, to 
include chronic pain and neuropathy, to 
ascertain any and all current disabilities 
he has in connection with his low back 
condition and the current level of severity 
of each condition.  The examiner(s) must 


conduct all necessary tests to ascertain 
the neurological and orthopedic 
manifestations, if any, of the veteran's 
low back condition.  The claims folder must 
be reviewed by the examiner(s) and the 
examiner(s) should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions, especially 
those rendered by the January 2003 and July 
2004 VA examiners. 

3. After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC), which discusses all pertinent 
evidence, including the results of the 
July 2004 VA examination. An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

